Case 3:20-cv-00534-JBA Document176 Filed 07/20/20 Page 1 of 9

Vs o “
ML CAI 7. DLB hyo LP? Cpe OI O8 A Ay PY 7D)

Jhe. 6204 ie. Dp Yin <)} CLV TL AY), BL ZO ee s3y
OC) BA)

YQ
VF PEDIC L, Loib-e be [OE “free Be - fe poor Jo, OD

LO THe lyst PU E WoL SS. SIG CLYTYL. SOC
Bi 20-WY-053Y (TEA) ly slong Fb22 f-
Ji 28 YEO  DLSBEV LI hoo Ds 2 fore OLHT
Of He. Ca WeeSitit) LL ey, ODT SPIEL f af LE CDOS CC hewn!
Were v7 Ofer QL) Me, cart Free teec VO ¢ eer p
/ 45 LOY? YUE 4 PO CE. LN IA 4 (C- Ser? 2 GF the. LH ILE G7 y
AG pitti D legal p77 DeEu Lop fo fy,
7 eG “Ary
46 AxSe7f Of 1% Astin fier aad
CLG” VEID Bb by rag Ey YC BLS BGO, Gil ate feed
JL fer PCOS sD xz Krepfoe of fee? JHE. “LZ: tLe
L. o> David thiider DB C3 é fo Mec CE, (0) OF Beg
72> YP ME Pace, x OQ) CLP EL eS 1k De DVALE.
79 15 2 Sy iS, P L0G ery fe DDE
LCY fae acc! Yel aL A CLD 2 cH > Aen 49
AT EL fis I | o/s YAK AE DUNS 2 Deo OCeLIf- a of
The (och. of fel tes OL AID fet He? of te) pf
A> bole the. PMY BR OLE a Corre SiPIS
x7 a 9 MG CTS VOP (ee. By %; FEE, PEC DL Le

 

 

 
Case 3:20-cv-00534-JBA Document176 Filed 07/20/20 Page 2 of 9

 

/ Sf Low oof, . a ne cet
VE ee ee Of LIB CLD LCE ABI ECM

big VIA hegfhlo iva [00 BVARLOAS y {UP eee
Yés tlevéd! Brivo ti fle dL Pr» Be? Ve a Pe
Of Ye. D008 Sj re fee 3S 2S Ye flee Le LIT. E2209 Dye»
Lf o [UL ake Jt CEL > A Soa x2 Koa oO .
. [F/I C Lip HA Exe fe hy De Pier (> e LOS
LEP BOVIS fer LEC 2 OL YOS oe (27 Db She. 4? 4 per Laas

? CTPVtL. Alp, Bh 26-OV O23 BY Lo SLAF ) SOD PS
oo “ es = : J; . a "
KLE IY Dr7Y ogiea/ SOD DEY Cpe Fs [oO ee [Ll

Lips 4 La PR. etic hive PIL. LEG wa
Pa ete eg of | The [EEL AG Ze 1S PMI IC
Tipp DYkey PEG ‘S fer, Leth, tbe. Zeca , S BIL
Lefer an ts, this p eed 62 C2ALA Ctrl pect fe/
Ms 4) We be Ce refi Se07f 2A CII E % Jo Wee “ Loire Me APEC
tte (126 Age fod (fer LP DG ALI | JhE. DO <
La P9 DYhes pf db Fke- V1 fer CDE Ea ye aie 11 fet (oVeors
4, 2, PRA C of Vile [E20 IG , P20 Fhe fick of
Op HAS ie on JER Lae theo JID CEE CL ed ay
selyjert | THO Yo ay ; he, CPS , / 4 Let fF | De
LOO Ler (OF 19 ap hidtlé 1 2 fte. federe/ Kules
Of Gir / Ste VA ES BIL Bie Dyfecf 2 PIS COP
JOP” BBDES 12779,

Secekd, (a Messengers Carre ft, Py fire;
Gd Bat hse & $2, here [oO eer He. 006%
L2710uUs8 (2bbr Whips BE Pry De fer I-29 &,

 
Case 3:20-cv-00534-JBA Document176 Filed 07/20/20 Page 3 of 9

Liali fia. KCl? ee eee, Le | LEP [E99 5
MID FELL (22 ber 3 fy? 3S WE Qorties f~2 fe “9 a/
fo “ L668 WGP LOLI Be. P2896 s Dre FEOICWA |

Dele Whe. Ory GO a perhiery FC COuPITIL BHOKD

Mie. LIL Ey MOVE BE JI M9o (AID 4 FORCE XL LD A Sa lee ?
Lose? “20279 P “70 Lote YH Cer7; 4 REACE get :
af? thee LIEV LI Cf Ef, GO 2. 4 FBC EL LOPLOD , (PE

Comyn ceroner (123 bees Ble M9 pectder 7 ly
MY We Birr COO FAGER LO EL) (27 PAF ry he /L 7
LIV CEPI ID)/ 8A 2, fl QCA II PINE fer Sle.
JOE. JECT IO. of JHE. fee Jer elec Flee, Coptic foiak
H Affe LIDS LAE ae aed AOY LOOF JOBE DEE BUCS ICO ES
Copree LE _ Jo A boy

Vhs st 2fe af Qf Yop Mead pete tte Abo

CLMIBY PAO LES” AD Rees OP (P&E. OD Zee yo File
SDWNES OF THC LID. a VE Jee. fEs et
COLLEY B2AI2C 6 LCDS LUC L037 Va L220 Vs 7 He
GOCE AE tt x LO DLP 31 VE. the. Cf DOL. LOD LOB

. a CODD BEB OIE LURE GI SILIID BPP
Compec tice, Lath Zé eee JBE- OLE See Ce ff
PRY Sup yer 7 22 flea GME LOLIOF A: Bt MCP ett oo
ODIWGES PIULIISE VOIR LBB) BE. COINTII BELO E~
the Po Le Your We. popes, Pith, Cehe /é eg

J? He. flO ¥y ho Ae C LL 27 ) e

  

 

  

25 ALES

  
Case 3:20-cv-00534-JBA Document176 Filed 07/20/20 Page 4 of 9

xX, ect Ue Lt lb PS yt PI Dy BOUIS, DDDA, (4 Geir
ae Ltt Le 04, bot, J#e gow COS AIE PAA
o Moder fOF Va GIi a my fe? “EE DABS force - fl.

 

_ C6 PPD fjed fp a SpE oo
FL E. x De - oper. ake, Lf. (2 SEE. LIED OLIVE CMI
LEO OO” 0 72 x A EPEC —s A THC, fo OPI, Wie Z

L4 Y / fly

Mofers, A3 for Wee Stir 4 ee he Aerie
LO? he bewther vir EGR CL By PSI. (Ge ad LOPIERLESICL {FEO
SeV(le nent Hs fo ont | {5 ocr {L. Bb PLELQ CPOE rg
Khe failec Le XC a by Hot 1 OS 22 VS IVW See

OBE, fer Gf Vie MOC ELSE OVI »

Phir, LELERLLPV LRG CPOE Gee CEO WP2 4 DP OMEE JFL
Wee CVC 10g; P % he LOCKE AGE LIA Lf! PO Pe an Y
VOILE. Le sxusotier DID 2PAO0 A é PATE ROP SOS
Gal hemnok. (2c Wye a LFF? aebieve
pope he A SEES SUl/K LOVE C7F2E. CE (yoy 9 fe aed ”)
Ctict pirat. fycvert ¢ oS 2 YE oer € fs € CAA GL SOE GF
JC? VE. Ait bs O fa f S/o é Ag DY fy L Sy EXe€ pp
LSB OOO CE Sio2 | ‘Af VEC ; j P0GP ez, DP PIKE. ket S
KE Mief, Da, Lean py P DIL E20. 9 hes Oe “fore YL.
Cpa Z Re bop A ked, Dp Yho- JL UID fe  pepel. ? Yay,
Petar) ILE ff DE he PLA fe 2hes The. [PIPIDSE
VAL D Sym OQ EC MIE CA Yay D BELLS Dep feorel | é ° )
SPREE Sf JOP ALEC. ogee DS BAD, Cle theted Oh shy Le ton
py COCh QI EL 2 tip bEI: PID, LAM) [WCDI 5, (IE
Vd WOOK. - Spiel PE (0? [IOB SB sce AID C529 {PI TEL
(ENT 2 Of AetoLuhe (OG fhe. fle cr, De Fbrs

  

 

AS
Case 3:20-cv-00534-JBA Document176 Filed 07/20/20 Page 5 of 9

Oi ks Lifer Af G Li 2 2?) fee HPD CELE DS LIL.
DMAP ED Ws LL Ag VOL? « c
Lott 1D 0, Flee. Lomo ito) OP fhe. Bier tors
fOPRES Lo C58 IOP ANAM BPFE PIMAG JSFiQ-
/VDIDAC () fC 2 foec01 ve On? tote Jheem By tio f
fhe. LOC pe 1) LY 2 /¢ BLE tir Tb flo, fer

“yf hak ae, Lf. ‘ Yi - . ,
cf fie. Be Leper. ABS CELHEIP 2 x DIC CXee.

JOE 4 Ay, TnI S Fre J) 2 bette Ving sho

Miry je thtre. Bit. Mec bias Eta flr (1222 IKS
fe, LL» ; /
F2> CCfOr TF D> Ha. SEES Vers 7G fe Ef S/o regards
CFI /lI2 S278 7 IOP L729 0 DCE.» |

-) fe J } he HELE MOPILE. Ce GOCE CAP Cet

7» Fhe. LOC. ys before Cov I bge: (7G LY? ap Pe.
UE 7%, (4 TED ALU IG ps4 a/brs le. DOC
A? J2¢ Le POEDQS Lp “DOCEEE 72> L220 PDIACS Le A
BLES Gf TL Py BLcrt ft (be. Ode &

Jit fp LODYH DCE :

4 4 Ly a ; TCE VALE ea ye prec SPE LI A BL EPCS
ap PIDEE FEBS? AG AP Dy? Of. 6 tp JOPBE/E,
VOW, {11351 the Pe ape cei fh
PW P20) fren s 62 A Px DEAE

9p Lf LAKAI CS,
LLM bs Lethe WIWle LZ) KEI 2A FAIL 04
Wty P20E. PE BO 2K fre

het 10 fp Wy FOSTG,
Phe L279 Waal Fhe. ot. ce! p29 fle
pest, <fer/e a LE A LIEd p- 5 # [LA ODER LOS pD

    

ae i
SM? SOO Be SL PLE

a
snaps => een,
Case 3:20-cv-00534-JBA Document176 Filed 07/20/20 Page 6 of 9

c / Of% Jj QLD GJ O02 (22 fp Keli) So? fox. THEE 6S

Yay ouch fedlge foctr nivioed 17 He. Let
cS 2t Te be twaeta te. Ey thee Yel 113 . P
Csvy pitty) po peli ae or fi! Led, P72 (fe ~
fhe. LOC of pe Ep eter fof fo PE-s Is fap

Shah (271, (, THe Li plleged BES fe flrs
7D CAI COS PGE SB YP Yj / JOC {PD LO EE” DB 72 Ge # ACG (27
Cyt - SF Lr? / HOE, LEI [is DL 2. DIY Cx DfEE.

a LO ff (VIG ¢ The 4 S J Jox BS (2/4 / OY PG CHL.
CAPE Ge 0 J? ele Hy sheild be 77702 b °F
[IaH Ds ff (EO fof fiiloi bys ithe Bee

pegtag QOL IEE 77; zi COM CE teerI2f JBCd ALLE:

PPV EHEC 6 PFE. fore fee Le HE #9 EO ffo SEE?

Scterv70/, Mote ttecd p> flood Yheey Ceusb 107

foveal bly Le Ve cfars fer Jit. [CAP G?. Cj? cif

VNieE P22, Jf. /2 Oi Bf ker hey BC fo feeneL

Ly LID Vib 2h, May De Cope, COC IES,

Seven th, Me. £1 2p) py 4 2! gepyrney
MCPS Ty 4 BEi MH 3 Bf2O 6 be CLE PIPED. S75
fess Wigs SLyce [LO hy ff Ye v3 4 arg

LCELYIY BO 1k +s for D2 DAMME Le (Dey (00775 |
PIV OUOES 3, {2 PRreojphee- a A {i E

The So DPEIS ere MEA V2 Et 1G LE DY

Le (fore We SOPPMCAPIE BIL Thétis Pre Cero ly

Not Clé- 272, ay, le. [IPxov€

 

 

—{-
Case 3:20-cv-00534-JBA Document176 Filed 07/20/20 Page 7 of 9

Va QE SIPS re fees ce px Vi Matt Lhe. CCE 2 ie:
sypyplees Wat a¢e pet aprezcty hiked "
Lege 7 oS 4 DDE JIE Pu CPS <5 peer fee 2? JEOPAS «

(hE 6 C2t1 /7 if of VIVO LP a LESS Ve F227 SR —
COMES PIP CEA bag QE CLIC EAS Cb) TR

(40 hs PL (ECE x Fhe SSIQ CEC ES folie Tews les,

  
   

? (Tietes pp SION? Ba BfCE J per? Be 4
[C22 TESS for Phe» (OAD PVA £Cb3 YAVES
fLaI MNCS DP; Whey were peer Levrtedl Dr!
1 Mie, 2 Di Mii) Ve JES! 13 yp O~* DCF LI2 cal Ly Fite ;
MPR ID 2 DEL C ° Lé OQLI OF ) GF LIE Ste. JID Jf 2 2» bboy Je
OD t0bytt We Cd beLm 2; |

The Pope Cexth titers Gad he ot 2
Whe. [ile a) EVM UWE aA. for Liolle Lo ng G cio te
P Qrreanir Potty fr) Ve C1 UI
OGM SED te 1 PEO) LOVES 2) Lvs LE % ws
Gbeor bs The, fol Grd rsh GPOPEF | DS
f2 [CE Co (olf fete) ee ame Con dere ¢ JY
jo atyzkey. Leits Of COP PIS BLIP

Vive Vet, fof 27? Y) fi2s Whe, (XC refers eo’
Teo pride fhe. fUepper Le HULAG Beipy DCES j
Lith jf has Pleo for lL LEE fi vePers
“) Whe BE co)? LLE DOE EG LOLIYIOULIA DB , DLS
(he wtole ci AIG phi (2 Ut ber 72 fe.
Heese (yey By DIL SUCL Df fos ks
Oe D3] oy // /

 

 

~~ /—
Case 3:20-cv-00534-JBA Document176 Filed 07/20/20 Page 8 of 9

a, MVPCKEK 2 BYE Df LIE “A Lt Lisle Le fh
a ‘Le AA AF Sp ype Z. 5 KLE DD Lobe ) . PFE 25
Via Vite! DPE. J hej, é Y iew dee LOIS | Bove ie
CCE WMG IGEAIE (2 CLE 27 Alor cooper
Eghth OPS COEF 2 DAIS Yéo. LISEL EF CL snare
LECCE PSE F fOUI PEEL LI LAS Lei? for
SESE DBE (298 DECC) BfI2E4 feed Ge PhO. C2E Is
JX  FEDDE SAVILLE AC. LE DSC. . LPI DIR, peees ears
PHS Phe MIPG MIG EC av70f, LI1Sf, Whe:
) LMI Cf) PIES é
7- Rev hiy” LY QORC LE fPZEC tng Yd Ke CL ae <
OY fOhea/l SLE Pee ve I fF, DLE
LD CLLIAL oY A352 gP AK OCE. SG AOu JO oa
VEU BORE SS LP” PFI, QLPE be AO LOC LD
VLA E COp Ce ok as Fe0077 a). Se flee.
OF LI PB VLD, DIS:
Zs Lhe Wher LV BDL ff PHC L tr
She ¢ 4 Sone HOLE. CLR 10 Be CASS
SIP? fee. 2? SEG GEES f fer Le ele GPE ng

LAD 2BLL/V1/ IVF 19, Vite ENC BY/ fe Je Ise
i /. Pf LIP25 for ox LeeLee fe PUY PY/CECE ef
hep i, for VLIIY BES PRL Mg
fie) LO Tf on Be CU dA PRE Se He ALE 109 oa
AG€ee ee LIED OP Map SLE 2DEx 02 fE™- II @ p—~
PY. W2SEES Jf (20 priate by Flo. C2 ry-f-

Cit panded B frke tn  Sither ted be C+ AOL LC)

fart ford. Cos gr1/ x? See ey Y Dy LO 2O
(71 Ce Oy ese JP? Ul ye ZL 243530

 

 

 

 

 

  
Case 3:20-cv-00534-JBA Document176 Filed 07/20/20 Page 9 of 9

- et
oe eth %, mys r
ents t fre
rp tee 0 Seat ge yao
eed |
ayes ’

ghee
aah” antl

ot
oo
“=
te
~
us
wn
cme
‘ome
m
eet
Ten
=
mn
“ne
Some
—
=
Tae
pe
S
arm
SS
=
penne

 

‘ My GP} J)

 
